DETAILED ACTION
Claims 1–20 are pending in the present application. Of these, claims 16-20 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 7th, 2021 is acknowledged. Claims 16–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group I, there being no allowable generic or linking claim. 
Specification
The title of the invention, “METHOD OF ACHIEVING CONTROLLED NUCLEAR FUSION IN A CHAMBER”, is not an acceptable title because it implies that controlling nuclear fusion has already been achieved, but no evidence has been presented that demonstrates such control has been achieved.  Please refer to the discussion under the 35 U.S.C. 101 rejection below. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “METHOD OF NUCLEAR FUSION IN A CHAMBER”.
The Specification is also objected to because the first paragraph fails to reference that the current application is a division of 15/721930 that is a division of 14/318246 as stated in the accompanying Application Data Sheet, and these are the most recent related applications.
The abstract of the disclosure is objected to because it asserts controlling fusion activities of nuclei, similarly to the title. References to unproven objectives should be removed.


Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claims 1–15). A patent claim is invalid if it is not supported by an enabling disclosure. 
There is no reputable evidence of record to support the claim that the present invention involves controlled nuclear fusion; nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of providing a useful output. 
The specification does not enable the skilled artisan to achieve a controlled nuclear fusion reaction which “increases the probability of quantum tunneling via reduction of the Coulomb barrier between fusion reactant nuclei… such that the increased quantum tunneling increases the fusion reaction rate of the fusion reactant nuclei”,  “the increased negative electric potential  of the increased electron space charge density sums with the positive electric potential between fusion reactant nuclei”, as recited in claim 1.  In addition, the disclosure does not enable the skilled artisan to produce output thermal energy, output electrical energy, or output mechanical work (claims 5 and 6).
In the Technical Field and Background section (specification, [0009-0018]), Applicant details how all previous attempts at building said reactors and maintaining a nuclear fusion reaction have failed:
“For 60 years the science and technology communities have been striving to achieve controlled and economically viable fusion. The commonly held belief in the art is that another 25-50 years of research remain before fusion is a viable option for power generation ([0009])

“Because the conventional thinking holds that high temperatures and strongly ionized plasma are required, it was further believed in the art that inexpensive physical containment of the reaction was impossible” ([0014]). 

“‘The simplest and most obvious method with which to provide confinement of a plasma is by a direct-contact with material walls, but is impossible for two fundamental reasons: the wall would cool the plasma and most wall materials would melt. We recall that the fusion plasma here requires a temperature of ˜108 K while metals generally melt at a temperature below 5000 K.’ (“Principles of Fusion Energy,” A. A. Harms et al.)”, ([0015])

However, despite the failure of all others hitherto, Applicant claims to have an operable device and method for controlled nuclear fusion that not only produces nuclear fusion, but generates a net energy production. 
Specifically, the specification purports to disclose a nuclear fusion device that generates a net energy gain capable of generating commercially viable amounts of power: “fusion activities for energy production, propulsion, formation of material, and generation of directed energetic beams and particles” ([0002]) and “at least about 1 MW of electricity may be produced; at least about 100 MW of electricity may be produced; at least about 1 GW of electricity may be produced” ([0031]). 
However, as noted by Dylla1, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
Further according to the official ITER2 webpage:
“The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

“ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to already be in possession of a nuclear fusion reactor that achieves a net energy gain appear to be wishful thinking at best. 
However, as is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun (see [0010] “prior to the present invention, it was believed that the art in controlled fusion reactions taught that temperatures in excess of 150,000,000 degrees Centigrade were required to achieve favorable gross energy balance”). Georgia State University3 further explains:
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107-108 K.” 

The device for producing repeated collisions between the neutrals and the reactant claimed by Applicant does not appear capable of producing or sustaining such reactions. The device provides no mechanism for achieving and maintaining controlled nuclear fusion in a reproducible fashion. 
The method of the instant invention operates at low temperatures “ambient temperatures” ([00144]) and as disclosed on the Remarks dated 05/10/2021 “the techniques result in an average temperature that is within the stated range of 1000 to 3000K” (Pg. 19). 
As cited above in the quotation from Georgia State University, the minimum temperature required to nuclear fusion is between 10,000,000 and 100,000,000 Kelvin. Therefore, Applicant’s invention fits squarely into the field of low-temperature nuclear reactions (LENR), or cold fusion.
The presumption that the nuclear fusion may occur in a relatively low-temperature environment is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant’s “neutrals-reactant collision theory” has been substantiated. It is the Examiner’s conclusion that Applicant’s neutrals collision theory is based on scientific theory that is both unproven and most likely implausible. Extraordinary claims require extraordinary evidence, and Applicant has not provided sufficient evidence to support these claims.

Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, “a device that uses high-speed rotation of material to produce conditions for performing fusion reactions and utilizing the energy and material created by those reactions” ([0019]) is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions–a recipe–that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged low-temperature nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. 
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the repeatability and operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention. 
In its present form, the disclosure is devoid of useful instruction that might enable a person skilled in the art to operate the device as claimed, in a temperature region which the literature suggests is incapable of achieving nuclear fusion.  
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
The breadth of the claims: Applicant’s claims to a method for controlled nuclear fusion as recited in claim 1, are extremely broad as evidenced by their too-simple-to-be-true steps for the alleged cold fusion reaction, as well as the fact that this process presents new theories in modern nuclear physics, such that the outcome of the recited structure cannot be reasonably predicted and measured. See MPEP 2164.08. 

The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear fusion as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. See MPEP § 2164.05(a).

The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP § 2164.05(a). 

The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP § 2164.05(b). 

The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP § 2164.03. 

The amount of direction provided by the inventor: Applicant's underlying explanation is speculative and Applicant states that the theories provided may be replaced by others ([0120]). See MPEP § 2164.03. 

The existence of working examples: Working examples are purported to be provided for evidence of fusion (i.e. Figs. 6–8 and 27–29), however not for evidence of controlled fusion or net output energy. Theoretical possibilities must be backed by reliably-reproducible working examples. See MPEP § 2164.02. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–154 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Although Applicant only suggests the possibility of excess energy production in the Specification, and states at [0120] that the invention is not limited by the theories presented, Applicant goes on to claim “more nuclear potential energy is converted to output kinetic energy than the energy input to the cylindrical diode nuclear fusion system” (claim 1), “which allow extraction of usable energy to produce output thermal energy for heating, and/or to produce directly or indirectly output electrical energy and/or output electromagnetic energy, and/or to produce directly or indirectly output mechanical work” (claim 5), “the thermal energy produced in the enclosure walls is converted directly or indirectly to output heating, output electrical energy, output electromagnetic energy, or output mechanical work” (claim 15).
 The claimed utility of energy production ([0002]) is not credible.  The production of net energy using this type of technology is yet to be proven and is currently theoretical. Applicant explains in the Specification at [0120], these are “novel and groundbreaking fusion methods, devices and system… It is further understood that the present inventions may lead to new, and heretofore unknown theories to explain the fusion methods, devices and system of the present inventions”. Therefore, given the novel nature of the invention, the fact that nothing has been announced either in a scientific journal or on major news stations about net energy production from this invention, the claims are rejected under 35 USC 101 because the invention is not credible, and therefore lacks a credible asserted utility or a well-established utility. As such one skilled in the art would not know how to make or use the claimed invention of production of excess energy using fusion.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–155 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had actual constructive possession of the claimed device at the time of filing.
Claims 1–15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein.
Applicant proposes Applicant’s own theory to support the assertion that nuclear reactions take place, asserting that a shape of a Coulomb barrier affects quantum tunneling, and that a resonant tunneling condition may occur, to explain why controlled fusion can occur. (see [0182]). 
The disclosure is thus insufficient and non-enabling as to exactly what all is necessary to actually present a reproducible, sustainable excess heat (cold fusion) and low temperature nuclear reaction, and, as to what would cause such reactions to actually take place in the applicant's system.
Applicant states at [0018] “Controlled fusion may have applications in energy production … The present methods, devices and systems for conducting fusion reactions solve these and other problems”.  Yet, Applicant provides no evidence in the disclosure of any measurable energy production through this process via the claimed device and method.  
This reference to the generation of electrical power without the use of high temperatures of hundreds of millions of degrees celsius is known in the art as "cold fusion."  As set forth more fully below and as discussed in applicant’s summary of the invention “cold fusion” has been heavily examined within the scientific community. When claims are directed towards the extreme or fringe of known science, such as the claims in the instant application, the validity of the claims must be challenged so as to ensure protection of the public. The reviews set forth below directly relates in general to applicant’s claims that boarder the incredible.
In what follows, the Office is guided by the U.S. Federal Court of Appeals decision, In re Dash, No. 04-1145, 2004 WL 2829039 (Fed. Cir. Dec.10, 2004). The Dash patent application discloses a method for generating heat energy using an electrolytic cell having a palladium cathode and an inert anode. The electrolyte used in the cell principally contains heavy water. Dash reported measurements of heat produced by his apparatus. Although Applicant’s method is very different, the Federal Court of Appeals decision is still relevant.
The Dash application was rejected due to lack of enablement and utility. The Board sustained the Examiner's rejection and the Court affirmed the Board's decision (see Dash, *3).
The Court construed the Dash claims to require the production of excess heat energy and to be directed to a method of achieving "cold fusion". The Court stated, "[g]iven the scientific community's considerable doubt regarding the utility of "cold fusion" processes, we hold that the examiner established a prima facie case of lack of utility and enablement." (See Dash, C. "Analysis').
Dash argued that the evidence in support of the examiner's prima facie case is invalid because it does not concern the invention as claimed and because the documents cited are anecdotal or not peer reviewed. The Court responded that it knew of "no rule that forbids the Examiner from relying on related technology, anecdotal information, or sources that are not peer reviewed to establish inoperability." The Court further stated that "[w]hile it may be ideal for the Examiner to offer peer-reviewed data on precisely the claimed information to establish such a case, such extreme certainty is not required." (See Dash, *3).
To conclude, Applicant's disclosure does not contain reputable evidence that is sufficient to support any allegations or claims that the invention produces "controlled nuclear reactions" or "excess heat", that any allegations or claims of the production of excess heat due to nuclear and/or chemical reactions are valid and reproducible, nor that the invention as disclosed is capable of operating as indicated and capable of providing the intended output.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Due to the large amount of citations, the IDS has been reviewed in a cursory fashion. The Office kindly requests Applicant to please notify the Examiner if it is known that any particular prior art reference is particularly relevant, or more relevant than the others.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dylla, H. Frederick "How Long is the Fuse on Fusion?" Scientific Journeys, Springer, Cham, 2020. 83-88
        2 What will ITER do? iter.org/sci/Goals
        3 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        4 Claims 16–20, although withdrawn, would also have been rejected for similar reasons.
        5 Claims 16–20 would likewise be rejected for similar reasons.